Citation Nr: 0208137	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  94-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had military service with the United States Coast 
Guard from May 1968 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision from the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for PTSD.  In May 1996 and November 1997, 
the Board remanded the claim for further development. 


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's claimed duty of handling artillery shells 
during shore bombardments by the United States Coast Guard 
Cutter (USCGC) Taney has not been corroborated by service 
records or other credible supporting evidence.

4.  The probative evidence reflects that the veteran does not 
have PTSD related to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 
3.102, 3.301, 3.303, 3.304(f) (2001); VAOPGCPREC 12-99 (Oct. 
18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect that the veteran was a 
commissaryman.  He was attached to the USCGC Taney from 
December 1968 to March 1971.  Service personnel records show 
that he was authorized to wear the Vietnam Service Medal, 
with one bronze star, for being attached to a vessel for one 
or more days directly supporting military operations in 
Vietnam, but was only issued the Vietnam Service Medal.  He 
was also authorized to wear the Vietnam Campaign Medal with 
device, for having served a period of six months contributing 
direct combat support to the Republic of Vietnam Armed 
Forces, and his DD Form 214 reflects that he received that 
medal.  Service personnel records also suggest that he was 
eligible to receive the Meritorious Unit Commendation for 
meritorious service with Commander Task Force 115 from 
December 1969 to January 1970 .  The Meritorious Unit 
Commendation was given to that task force in connection with 
the interdiction of enemy supply lines into the Republic of 
Vietnam.  A statement from the Secretary of the Navy reflects 
that Task Force 115 created a coastal barrier, resulting in 
the destruction or capture of large quantities of insurgent 
war materials and keeping a larger amount of war materials 
out of the hands of enemy combatants.  The statement shows 
the task force units also conducted almost daily naval 
gunfire support missions.

Service personnel records show that the veteran received non-
judicial punishment in November 1970 (failure to obey a 
lawful order); July 1971 (being derelict in the performance 
of duty); and October 1971 (unauthorized absence, disrespect 
toward a commissioned officer, failure to obey a superior 
commissioned officer, and failure to obey a lawful order).  
He also received two courts martial for wrongful sale of 
marijuana in September 1971 and for wrongful use of marijuana 
in October 1971.  His sentence was a reduction to the grade 
of SR (E-1), confinement at hard labor for two months, and 
forfeiture of $185 of pay per month for two months.

Service medical records reflect that no relevant history or 
abnormalities were noted on the April 1968 enlistment 
examination.  A service medical record dated August 19, 1970, 
reflects that the veteran complained of not feeling well, 
which he felt was mainly due to anxiety and tension.  An 
examination revealed that he felt tense with generalized 
malaise, but that there were no specific problems.  The 
impression was anxiety reaction.  Librium was prescribed for 
a five-day period.  The veteran was advised to return for 
psychiatric consult if symptoms persisted.  The June 1972 
service discharge examination report shows that the veteran's 
psychiatric status was normal.

Records from the Sarasota, Florida, Vet Center, dated in 
February and March 1988, include notation of the veteran's 
denial of drug abuse problems but admission to drinking a 
little sometimes.  The veteran reported being angry with the 
Coast Guard for not confronting and helping him when he 
smoked marijuana aboard ship.  Substance abuse counseling was 
recommended.

Records from the Social Security Administration (SSA) show 
that in March 1991, the veteran's claim for Social Security 
disability benefits was granted.  A psychiatric review 
technique form, which accompanied the SSA decision and is 
dated in March 1991, reflects that the veteran had 
personality and substance addiction disorders and that a 
variety of listed psychiatric disorder, including anxiety 
disorders, were absent.  The SSA decision notes that the 
veteran had a history of substance and alcohol abuse since 
serving in Vietnam, and that the veteran underwent a 
psychiatric evaluation in August 1990 by Dr. G. Singh.  Dr. 
Singh's diagnosis was mixed substance abuse and dependence, 
and personality disorder, not otherwise specified, with 
predominant feature of narcissistic, dependent, antisocial 
personality.  The decision also refers to testimony by A. 
Turchetti, M.D., a board-certified psychiatrist, who, after a 
review of the medical evidence, stated agreement with the 
conclusions reached by Dr. Singh.

Records from the Harrisburg, Pennsylvania, Vet Center reflect 
that in mid-October 1991 the veteran reported to that 
facility for treatment.  He had been drinking constantly for 
the past week and admitted to intermittent marijuana use with 
a past history of cocaine use.  He was admitted to a VA 
medical center for detoxification.  On admission, he reported 
anxiety, depression, social withdraw, loss of appetite, 
fatigue, suicidal thoughts, crying spells, trouble with 
decisions, and poor memory.  The discharge summary reflects 
Axis I diagnoses of alcohol dependence and marijuana abuse.  
Vet Center records reflect the case was closed and that on 
November 1, 1991, it was noted on the "Problem List," that 
the veteran had PTSD. 

The veteran was hospitalized at a VA medical center in 
January 1992 to be evaluated for the rehabilitation program.  
He underwent a mental status examination on admission.  On 
discharge, the Axis I diagnoses were alcohol dependence and 
history of substance abuse.

The veteran was admitted to a VA medical center in May 1992 
after two days of heavy drinking.  On discharge, the Axis I 
diagnoses were alcohol dependence and history of drug abuse.

A VA psychiatric examination was conducted in June 1992.  The 
veteran stated that family problems had caused him to quit 
high school and join the Coast Guard.  Reportedly, the 
recruiter told him that the Coast Guard's mission was to 
provide assistance near the United States, but he was shipped 
out in April 1969 to serve offshore Vietnam.  He indicated 
that while serving offshore Vietnam, he was a 50-caliber 
machine gunner and that his ship's mission was to 
"challenge" ships and board them.  He also said that the 
ship did some shore bombing and received damage assessments 
via radio on how many sampans were sunk and how many people 
were killed.  He noted that once, near Da Nang, his ship was 
fired upon and that he had very little shielding.  He stated 
that he then began to feel guilty about what was being done 
there.  He also mentioned that his ship had shot a barge full 
of oil because the captain did not want to hook it back up 
into the tow.  He had felt bad about this because of the 
resulting environmental mess.  He indicated that he began to 
use drugs and alcohol during service.   

The veteran also reported that the problems he had had 
because of his psychiatric illness included fighting, being 
unable to hold a job, being angry at the government and 
having nightmares, which were exacerbated by the Persian Gulf 
Conflict.  He said that he had been attracted to Asian women 
since being in Vietnam but hadn't been able to keep the 
relationships going.  Reportedly, his symptoms had been 
exacerbated after meeting one woman and he described an 
incident that had provoked guilt and nightmares about what 
had been done to the Vietnamese people.  He reported that 
movies about Vietnam made him go "crazy," and gave a 
lengthy explanation of his in-service arrest for drug 
offenses, and his punishment of being fined and spending time 
in an Army brig.  

The VA examiner noted that in terms of signs and symptoms of 
PTSD, under "Criteria A," there was the veteran's sense of 
betrayal upon being shipped to Vietnam when he anticipated 
domestic duty and the somewhat-distant killing with the 
realization that the people being killed in Vietnam were 
similar to him.  The final stressor was the sense of betrayal 
regarding his in-service drug arrest; the veteran claimed 
that he was entrapped by an undercover agent.  The examiner 
noted that under "Criteria B" the veteran had recurrent, 
intrusive, distressing recollections of Vietnam and recurrent 
dreams about Asians coming to the United States and doing to 
us what we did to them.  He stated that he dreamt of bodies 
flying through the air and people being shot, which he 
related to pictures he saw of the My Lai massacre rather than 
to anything he witnessed.  He indicated that he used drugs to 
forget about his dreams.  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV). 

The examination indicates that in regard to flashbacks, the 
veteran reported that he awoke at night to the sounds of 
"booms" of bombs going off and the memories of one guy 
being airlifted off his ship by a helicopter after he was 
thrown against a bulkhead.  It was noted that the veteran had 
had intense psychological distress when he realized that he 
supported what happened in Vietnam and he then felt 
responsible and guilty.  The examiner noted that under 
"Criteria C," the veteran avoided thoughts or feelings 
associated with Vietnam by using drugs or occupying himself 
with other things, reading the newspaper and watching 
television and movies, but that these thoughts came back 
anyway.  He said that he had to avoid crying babies because 
of the memories it stirred about bombing villages one day and 
then the next day, going to those villages and vaccinating 
and caring for the children.  He denied any psychogenic 
amnesia.  There was no evidence of diminished interest in 
significant activities; in fact, the veteran liked to ski, 
read and work with children.  He denied any feelings of 
detachment, saying only that he avoided crowds.  He had never 
been married, but he had friends and made friends easily.  He 
had a restricted range of affect dominated by self-hated.  He 
felt that he did not receive feelings of love.  He had a 
sense of foreshortened future, dominated by a conviction that 
the country was going to be invaded by Asians.  Id. 

As for "Criteria D," the examiner noted the veteran's 
statement that he had difficulty sleeping and stayed in bed 
for six or seven hours with only a couple of hours of sleep.  
He experienced irritability and anger and had even hit his 
mother.  He had difficulty concentrating, manifested by short 
attention spans and poor frustration tolerance.  He had 
hypervigilance and sat with his back to the wall.  He was 
distrustful of people, expecting to be murdered or to have 
something of his stolen.  He had an exaggerated startle 
response, in that sirens and firecrackers made him nervous.  
As for current treatment, the veteran reported going to 
Alcoholics Anonymous and counseling.  Id. 

During the examination, the veteran rambled off on tangents 
and gave excessively detailed stories of irrelevant events 
until informed that this was not helpful for documenting his 
difficulties.  He was oriented and could perform memory 
tasks.  Hs mood was euthymic, and his affect tended to be 
"silly."  His thought content was notable for occasional 
suicidal ideas and homicidal thoughts, but with no intent to 
act on either of them.  He reported that the voice of the 
spirits and God talked to him and that things came into his 
head, including the voice of his maternal grandmother talking 
to him.  His insight and judgment were fair.  Diagnoses were 
marijuana and alcohol abuse, in partial remission; PTSD; and 
personality disorder with schizotypal features, including 
mild psychosis, tangential speech, silly affect and no close 
relationships.

In July 1995, the veteran had a Travel Board hearing at which 
he testified that while attached to Taney, he had rotating 
cooking shifts and that during general quarters, his billet 
was manning a 50-caliber machine gun, trained on humans in 
suspicious ships that were boarded and searched.  Transcript 
at 7.  He also reported that his ship participated in shore 
bombardment in support of ground forces and that after each 
bombardment, the number of villagers killed and the number of 
houses damaged were reported over the intercom.  Id. at 7-8.  
He stated that on five or six out of the eight of Taney's 
offshore patrols, he was assigned to man the 50-caliber 
machine gun or to pass shells, weighing fifty pounds, from 
the ammunition room to the five-inch gun, indicating that 
passing shells was stressful because if one dropped, it could 
blow up the whole ship.  Id. at 8.  He noted that each patrol 
lasted a minimum of twenty-one days.  Id. at 17.

The veteran further testified that although he did not engage 
in hand-to-hand combat, he participated in a combat situation 
because of his duties during general quarters.  Id. at 9-10.  
He denied personally boarding an enemy ship, witnessing 
anyone being killed, or being involved with picking up bodies 
and putting them in body bags.  Id. at 10-11, 13.  However, 
he indicated that he witnessed the shelling.  Id. at 10.  He 
also testified that he saw a deckhand being airlifted off the 
ship by helicopter after he was when thrown against a 
bulkhead.  Id. at 10-11.  The veteran indicated that the 
landings of helicopters on the ship were stressful because of 
the potential for a mishap.  Id. at 11.  

The veteran reported continuous nightmares about bombs going 
off and killing women, children and American soldiers.  Id. 
at 11-12.  He also indicated that he had flashbacks of people 
being blown up all of the time and noted his strong sense of 
guilt because the shells he passed were used to kill people.  
Id. at 14-15, 19-20.  He stated that during the last couple 
of patrols off Vietnam, he was put into the galley during 
general quarters because he refused to fire the 50-caliber 
gun.  Id. at 20.  He also reported that the Taney once 
received ground fire from the enemy.  Id. at 21-22.  He 
claimed that he had very little protection when manning the 
50-caliber machine gun, which disturbed him, especially 
since, as a cook, he was not an essential crewmember.  Id. at 
22.  

The veteran indicated that he began to believe he had 
psychiatric problems when he punched a shipmate after 
returning from Vietnam, for which he sought treatment.  Id. 
at 22-23.  He claimed that he had PTSD because he did not 
have any psychiatric problems until he went to Vietnam.  Id. 
at 24.  He claimed to have been entrapped into selling 
marijuana to someone who had befriended him and to have been 
court-martialed because he would not reveal the identity of 
the individual who gave him the marijuana.  Id. at 25.  He 
also testified that he had nightmares about America being 
attacked in retaliation for its involvement in Vietnam.  Id. 
at 28-29.

In July 1995, the veteran submitted a cruise book, U.S.C.G.C. 
Taney Viet Nam Deployment April 1969 - February 1970 (Cruise 
Book).  The book indicates that Taney acted as a patrol 
craft, keeping a check on all the shipping that passed 
through its sector, and that it acted as a naval gunfire 
support ship, firing over 3400 rounds, with the result of 
leveling of hundreds of enemy structures and bunkers and 
damaging enemy supply routes.  Cruise Book at 2-3.  Taney 
also provided fuel, water and, occasionally, ammunition to 
other Coast Guard vessels and Navy swift boats, and medical 
assistance to Vietnamese villagers.  Id. at 4-5.  On one 
occasion, the ship delivered an injured man to a helicopter, 
which took him to a nearby hospital.  Id. at 5.  The book 
notes that gunner's mates and fire controlmen assisted with 
the firing of 50 caliber machine guns and the five-inch gun 
and that commissarymen, such as the veteran, were in the 
Supply Department of the ship, served a "long day in the 
galley."  Id. at 28-29, 40.  The book indicates that when 
general quarters were sounded, all hands went to their 
stations.  Id. at 55.  The book also states that on the first 
gunfire support, the ammunition hoist broke down, and that 
all "E-4 and below" (this would include the veteran) were 
ordered to bring up by hand shells and powder to the deck.  
Id. at 68.   During the first patrol, their firing improved a 
quite a bit and they were hitting the target, destroying at 
least one and up to four sampan.  Id. at 72.  The book also 
notes that "[a]t least we earned our combat pay" and there 
is a picture of smoking rising from a shoreline.  Id. at 72-
73.  Additionally, the book reflects that suspicious junks 
were boarded.  Id. at 75.  A lot of fish were found, but not 
much in the line of enemy supplies or arms.  Id.  By the end 
of the first patrol, the gunfire missions were running 
smoothly and effectively and the investigations of contacts 
were limited to suspicious vessels rather than anything 
afloat.  Id. 

In February 1997, the United States Army and Joint Services 
Environmental Support Group (ESG) (now known as the United 
States Armed Services Center for Research of Unit Records) 
noted that the veteran was a commissaryman aboard the Taney 
and that the ship operated off the coast of Vietnam during 
the veteran's period of service on that ship.  ESG stated 
that the additional duties claimed by the veteran, such as 
serving as a machine gunner and handling artillery shells, 
could not be verified.  ESG noted that during Operation 
MARKET TIME, the Taney was tasked with halting the flow of 
enemy personnel and materials along the Vietnam coastline and 
providing gunfire support for friendly forces ashore.  Taney 
crewmembers were also tasked with weeding out infiltrators 
from the thousands of innocent fishermen and women and 
maintaining an offshore barrier.  In pursuance of these 
objectives, Taney detected 1,600 vessels, inspected more than 
a thousand boats, and actually boarded thirty vessels.  Taney 
fired more than 3,400 five-inch shells at enemy positions 
when providing ground support.  The firing missions were 
conducted and supervised by the gunners.  Personnel attached 
to Taney also provided medical care to villagers.  ESG 
provided a list of Coast Guard vessels that came under 
hostile fire in Southeast Asia; Taney was not identified as 
such a vessel.  It was noted that while Taney fired thousands 
of shells, ESG was unable to confirm that the ship received 
enemy fire.

In a June 1998 statement, the Sarasota, Florida, Vet Center 
indicated that the veteran had had contact with that facility 
in February and March 1988 and was referred to a drug 
treatment program, but that the outcome of the referral was 
not documented in their records.  The Vet Center also noted 
that the veteran had a walk-in visit in December 1997, but 
that no counseling services were provided.

An October 1998 report of contact reflects that the RO 
attempted to obtain billet logs for the Taney, showing each 
person's duty during general quarters, by contacting the 
National Archives and the Coast Guard.  It was indicated that 
billet logs are not a permanent part of a ship's deck logs, 
and that, therefore, billet logs for the Taney were 
unavailable.

VA medical records show that in March 2000, the veteran 
complained of difficulty sleeping due to stress.  The 
diagnostic impressions included depression, and he was 
referred to the mental health clinic.  Later that month, he 
was seen by a VA psychiatrist.  He told the psychiatrist that 
he was seeking service connection for PTSD due to active 
service.  Following a mental status evaluation, the 
assessments were adjustment disorder with depression and 
alcohol dependence in early, full remission.  The veteran was 
seen by a VA psychologist in April 2000.  He complained of 
generalized persistent persecution, in that he had been 
entrapped on marijuana charges during active service, 
disrespected by Americans for his ethnic background, and 
treated unfairly by the legal system (a recent, brief 
incarceration).  He described an abusive childhood at the 
hands of his stepfather and reported that his mother was also 
abused.  It was noted that he essentially controlled the 
interview, showing anger, resentment, elevated anxiety, and 
irrelevant and pressured thought and speech.  His 
associations were intact and non-psychotic.  He obsessed over 
his ethnic background and resented the government.  The 
assessments were adjustment disorder with mixed affect and 
rule out major depressive disorder.  

VA treatment records show that in May 2000, the veteran was 
seen again by a psychiatrist.  He vented strong feelings of 
anger, which centered on events he perceived as prejudicial 
to his well being and atrocities to society, and reported 
continued depression.  Following a mental status evaluation, 
the assessments were adjustment disorder with depression and 
personality disorder traits.  

In June 2000, the veteran underwent psychological testing at 
a VA medical center.  He reported continued social and legal 
conflicts and carried a dossier of legal papers and actions 
filed against him.  The assessments made following a review 
of the psychological test results were situational adjustment 
disorder with mixed moderate depression and anxiety, and 
mixed personality disorder with paranoid and antisocial 
features.   

VA medical records reflect that in July 2000 the results of 
the psychological testing were discussed with the veteran.  
The assessment was a moderate adjustment disorder with mixed 
affect.  The veteran saw a VA psychologist twice in August 
2000.  During the first session, he reported continued legal 
conflicts, mistrust, anger towards the government, and an 
intent to mobilize the public to action.  After a mental 
status evaluation, the assessments were adjustment disorder 
with anxiety and rule out mood disorder/manic.  During the 
second session, he complained of mistreatment by authorities 
and indicated that he continued to contact attorneys for the 
purpose of proving government wrongs.  He had a repetitive 
focus on past injustices.  Following a mental status 
evaluation, the assessments were adjustment disorder and 
histrionic personality disorder.  

VA medical records show that in October 2000 the veteran 
restated details of legal problems and was noted to have a 
sense of persecution, anger with authority, and general 
bitterness.  It was noted that there were indications of 
early childhood turmoil associated with family stresses in 
post-war Germany and that chronic emotional insecurities were 
present.  After a mental status evaluation, the assessments 
were adjustment disorder with mixed affect and mixed 
personality features, histrionic and avoidant.  In December 
2000, he reported that he was late for the session because he 
was cited for driving eighty-five miles an hour and was given 
a speeding ticket for "no reason."  He was situationally 
agitated and reacted with a chronic perception of 
persecution.  Following a mental status evaluation, the 
assessments were adjustment disorder and mixed personality 
disorder with sociopathic and avoidant features.

In April 2001, the RO received a copy of a monograph titled 
The United States Coast Guard in South East Asia During the 
Vietnam Conflict, which reflects that the Taney, a high 
endurance cutter, was deployed to Southeast Asia from May 
1969 to January 1970.  The monograph also indicates that 
Operation MARKET TIME was also known as the Commander Task 
Force 115.  The monograph reports numerous combat incidents 
involving high endurance cutters during Operation MARKET 
TIME, but does not provide any details regarding the 
activities of the Taney.  The monograph only notes that the 
Taney's medical officer remained in Vietnam while the cutter 
went to Japan.

The veteran was afforded a VA psychiatric examination in 
September 2001.  It was noted that he started receiving 
treatment at a mental health clinic with a VA medical center 
in March 2000 because of stress related to legal troubles 
regarding a dangerous dog issue.  It was stated that MMPI 
testing taken last year was valid for interpretation, and did 
not support a diagnosis of PTSD.  

With regard to personal and social history, the veteran 
reported that he had chosen to join the Coast Guard because 
he knew the Army would have sent him to Vietnam and thought 
duty in the Coast Guard would have been mainly rescue 
operations.  He indicated that during his service on the 
Taney offshore Vietnam, he was a cook but that during general 
quarters, he was initially assigned to a 50-caliber machine 
gun and was later reassigned to the galley.  He noted that he 
made rank during the first half of service, but lost his 
stripes when he was "busted" for selling marijuana, which 
he claimed was a set-up.  The veteran reported various legal 
problems including that the government began persecuting him 
in 1990 after he wrote a letter unfavorable to the President 
and that he was jailed in April 2000 regarding a dangerous 
dog issue.

As for subjective complaints, the veteran endorsed reliving 
Vietnam in the form of repeated recollections of disturbing 
memories, nightmares, and "flashbacks" described as being 
able to visualize Vietnamese being thrown in the air by 
explosions of shells coming from the Taney.  He never 
actually witnessed such incidents, but felt that it was the 
aftermath of the shelling from his ship.  He reiterated that 
during general quarters he was involved in manning a 50-
caliber machine gun or in helping pass ammunition to the big 
guns mounted on the ship, and that he witnessed the big guns 
firing and hitting the shore of Vietnam.  He also stated that 
he saw the enemy fire at his ship somewhere in Da Nang, but 
that the firing was of no consequence because the enemy was 
out of range.   

On mental status evaluation the veteran was noted to be angry 
and to blame service for the life that he had led.  He felt 
guilty about being involved in the war in Vietnam, and 
although he never witnessed casualties from the shore 
bombardment he believed there had been some.  He had bad 
dreams and visualized Vietnamese being thrown up in the air 
from shelling caused by shore bombardment, although he had 
not witnessed this.  The Axis I diagnosis was features of 
PTSD.  The Axis II diagnosis was personality disorder, not 
otherwise specified.  Under Axis IV, it was noted that the 
veteran's stressors were unemployment and economic problems.   
The examiner opined that based the psychiatric examination 
and a review of the veteran's records, claims file, and VA 
clinical records, a diagnosis of PTSD as a full syndrome was 
not warranted.  The examiner indicated that not only did the 
veteran not satisfy the minimal symptom criteria for numbing 
and avoidance, but also the reported stressors were vague and 
could not be fully substantiated.  The examiner noted that 
the recollections of memories, as the veteran reported, were 
not based on actually witnessing those events.  In 
particular, the veteran did not witness any Vietnamese being 
thrown into the air from shell explosions resulting from the 
bombardment because he was on the ship the whole time and the 
shore was at a distance.    

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty and not the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n) (2001).  Isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drug to the point of addiction will be considered willful 
misconduct.  38 C.F.R. § 3.301 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Id. 
at 497.

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999); Notice, 64 Fed. Reg. 
32,807-08 (June 18, 1999).  

Prior to March 7, 1997, tit was provided that service 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as in effect prior to March 
7, 1997).

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  The question of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.  Evidence that a veteran participated in a 
particular operation or campaign does not establish that such 
a veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  Id.

With respect to the psychiatric diagnostic criteria, the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), indicated 
that the VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  The Board acknowledges that where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In its decision, the Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
Cohen, 10 Vet. App. at 141.  The major effect is this: The 
criteria have change from an objective ("would evoke ... in 
almost anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  Id.  
Unlike the criteria in DSM-III-R, under DSM-IV, there is no 
longer the requirement that the stressor be "outside the 
range of usual human experience" and be "markedly 
distressing to almost anyone."  Id.  DSM-IV provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
Id.  As noted in the concurring opinion in Cohen, the 
sufficiency of a stressor is now a clinical determination for 
the examining mental health professional.  Id. at 153 
(Nebeker, C.J., concurring).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

The RO considered the veteran's claim under the VCAA of 2000 
and the new regulations and has made all reasonable efforts 
to assist the veteran in the development of his claim and has 
notified him and his representative of the information and 
evidence necessary to substantiate his claim and of the 
efforts to assist him.  Thus, VA's duties have been fulfilled 
and the Board may proceed to decide the claim without 
prejudice to the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGPREC 16-92 (July 24, 1992).

Through letters, the May 1994 statement of the case and the 
supplemental statements of the case, the RO informed the 
veteran of the information and medical and lay evidence that 
was necessary to substantiate his claim, and his 
responsibilities for providing that information and evidence.  
Therefore, the veteran and his representative have been 
notified of the information and evidence needed to 
substantiate this claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. at 45,630-32 (to be codified as amended 
at 38 C.F.R § 3.159).

The RO obtained the veteran's service medical records and 
relevant service personnel records.  Copies of the VA 
examination reports are in the file, and the RO obtained all 
relevant VA medical records.  The RO attempted to obtain all 
medical records pertaining to the veteran's Social Security 
disability claim, but was informed in September 2000 that 
such records had been destroyed.  The RO also attempted to 
get billet logs showing the veteran's assignments during 
general quarters on the Taney, but such records were not 
available because billet logs are not a permanent part of a 
ship's deck logs.  Additionally, the veteran has not 
identified any private medical treatment.  In light of the 
above, VA has fulfilled its duty to assist in obtaining 
relevant records.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159). 

VA has also satisfied the duty to assist by providing medical 
examinations.  See 66 Fed. Reg. at 45,631 (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).  Additionally, the RO 
complied with the directives of the May 1996 and November 
1997 remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran served on the Taney during a deployment to the 
Western Pacific from May 1969 to January 1970.  During part 
of that time, the ship was in the waters off the coast of 
Vietnam.  Information from ESG and Taney's cruise book 
confirms that while offshore Vietnam, the Taney acted as a 
patrol craft and a gunfire support ship.  The evidence shows 
that the veteran was a commissaryman and, according to ESG, 
any additional duties of serving as a machine gunner and 
handling artillery shells could not be verified.  However, as 
noted in the cruise book, gunner's mates and fire controlmen 
were involved in firing the ship's guns.  Other than the 
veteran's own assertions, there is no evidence that during 
general quarters, he manned a 50-caliber machine gun or 
passed shells for the five-inch gun and that such occurred 
while firing at the enemy.  In any event, the Board does not 
find that this alone would constitute engaging in combat with 
the enemy.  

The phrase "engaged in combat with the enemy" requires that 
a veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99.  The veteran was 
authorized to wear the Vietnam Service Medal and the Vietnam 
Campaign Medal for providing combat support and was 
apparently eligible for the Meritorious Unit Commendation 
because his ship participated in the interdiction of enemy 
supply lines and in naval gunfire support missions.  The 
cruise book also reflects that the crewmembers of the Taney 
received combat pay.  However, the veteran has not claimed 
that anyone fired on the Taney when it interdicted Vietnamese 
boats, nor is there any evidence showing otherwise.  Also, 
there is no evidence the Taney fired on any boats that it 
interdicted.  Although the veteran claims that ground fire 
was directed at Taney once near Da Nang and that it was 
inconsequential because the ship was out of range of the 
ground fire, neither the cruise book, the report from ESG, 
nor the monograph on the Coast Guard in Vietnam indicates 
that the Taney received ground fire anywhere off the coast of 
Vietnam.  
 
The veteran argues that the shore bombardments were combat 
situations.  As noted above, there is no evidence, other than 
the veteran's own assertions, that Taney was ever fired upon 
by a hostile force.  Therefore, while the cutter itself may 
have been involved in "combat operations" to the extent 
that it was firing upon an enemy from a relatively long 
range, the Board finds that such an activity did not equate 
to the veteran having engaged in combat with the enemy.  In 
short, the it is not shown that the veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality; accordingly, he did not engage in combat 
with the enemy while serving on the Taney.  38 U.S.C.A. 
§ 1154(b); VAOPGCPREC 12-99.

In any event, based on the facts of this case, the decision 
does not turn on whether the veteran engaged in combat with 
the enemy as articulated in the General Counsel's opinion.  
PTSD has only been diagnosed twice.  On November 1, 1991, it 
was noted on the Harrisburg, Pennsylvania, Vet Center 
"Problem List" that the veteran had PTSD.  However, records 
from that vet center reflect that the veteran did not undergo 
a mental status evaluation when he was seen there for 
polysubstance abuse on October 17, 1991.  Rather, he was 
immediately referred to a VA medical center for detoxication 
and rehabilitation and he was not seen again at the 
Harrisburg Vet Center.  There is no apparent basis for the 
notation of PTSD since neither findings nor stressor 
information was noted and there is nothing in the associated 
medical evidence at that time to link any PTSD to service.  
Accordingly, the November 1, 1991, notation of PTSD is of 
little probative value.

Although in June 1992, a VA examiner made a diagnosis of 
PTSD, it does not appear that she reviewed the claims file.  
The three stressors that the examiner listed were the 
veteran's sense of betrayal for being sent to Vietnam instead 
of serving offshore the United States; the somewhat-distant 
shore bombardments that the veteran reported having 
participated in; and the sense of betrayal of being 
"entrapped" into conduct that led to his courts martial.  

As to the first "stressor" of a sense of betrayal by being 
sent to Vietnam, the examiner apparently determined that it 
was an event outside the range of usual human experience and 
markedly distressing to almost anyone, to have joined one 
branch of the military to avoid a combat area during a period 
of war only to be sent there anyway, albeit while on serving 
on a ship rather than as part of a ground force.  See Cohen, 
10 Vet. App. at 141 (citing DSM-III-R).  It is important to 
note that in regard to the veteran's duties during the 
deployment the examiner noted only that he had been a machine 
gunner on the ship, with no mention at all of his actual 
assignment as a commissaryman.  Thus, in discussing the 
criteria for PTSD and making a diagnosis of PTSD, the 
examiner apparently was unaware that the veteran was a 
commissaryman and based her opinion on his report only of 
having been a machine gunner.  

As to the last stressor, being betrayed by an undercover 
agent, there is no evidence that the veteran was 
"entrapped" into selling or using marijuana and, as 
evidenced by his courts martial convictions, his actions 
constituted misconduct and were in violation of the Uniform 
Code of Military Justice.  Thus, any PTSD resulting from his 
use or selling of drugs can not provide a basis for service 
connection for PTSD those actions.  See 38 C.F.R. § 3.1(m) 
(2001).  In short, the diagnosis of PTSD in the June 1992 VA 
examination is of limited value.

The considerable additional evidence of record does not 
reflect a diagnosis of PTSD.  PTSD was not diagnosed when the 
veteran underwent a psychiatric evaluation for Social 
Security disability claim in 1990.  Although he was 
hospitalized by VA on three occasions from October 1991 to 
May 1992, PTSD was not diagnosed at discharge from any of 
those hospitalizations.  Additionally, although MMPI testing 
in June 2000 was valid for interpretation, it revealed long-
standing maladaptive patterns of functioning and not PTSD.  
VA outpatient treatment records from 2000 reflect an Axis I 
diagnosis of an adjustment disorder and not PTSD, along with 
complaints regarding more recent events in the veteran's life 
than incidents from active service.  All of this evidence is 
against the claim.  

Of particular significance is the fact that the September 
2001 VA examiner diagnosed only features of PTSD.  That 
examiner indicated that, based on a review of the veteran's 
records, claims file and VA clinical records, and the 
psychiatric examination, a diagnosis of PTSD as a full 
syndrome was not warranted.  It was noted that the veteran 
did not satisfy the some of the minimal symptom criteria for 
PTSD and that the reported stressors were vague and could not 
be fully substantiated.  Unlike at the June 1992 VA 
examination, the veteran reported that he had been a cook on 
Taney (and had been assigned to a 50 caliber machine gun 
during general quarters).  Additionally, he apparently did 
not report any belief that the country was going to be 
invaded by Asians and no restricted range of affect was 
noted.  In regard to stressors, the examiner noted that 
recollections of memories from Vietnam, such as Vietnamese 
being thrown in the air from explosions caused by the 
shelling from the Taney, were not based on actually 
witnessing any such casualties because the veteran was far 
away on his ship during shore bombardments.  

Thus, after weighing the evidence, the Board concludes that 
the preponderance of the competent, credible and probative 
evidence is against the claim.  As previously noted, the 
Board finds the opinion of the September 2001 VA examiner - 
that a diagnosis of PTSD as a full syndrome was not warranted 
- to be of substantial probative value inasmuch as the 
examiner reviewed the record and provided a basis for his 
conclusion.  This examination report, along with the other 
medical evidence showing psychiatric diagnoses other than 
PTSD, outweighs the June 1992 VA examination report that did 
not include a review of the record and the earlier notation 
of PTSD that was unaccompanied by are explanation.  

As the preponderance of the evidence shows that the veteran 
does not have PTSD related to service, the claim must be 
denied. 38 U.S.C.A. §§ 1110, 1154, 5103A, 5107; 38 C.F.R. 
§§ 3.1, 3.102, 3.301, 3.303, 3.304(f); VAOPGCPREC 12-99.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

